DETAILED ACTION
1.	 Claims 1-18 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendments 
3.	In the amendment filed on 04/27/2022, claims 1-6, 7-9, 14-15, and 18 have been amended. Claims 6, 10-13, and 16-17 have been kept original. The currently pending claims considered below are claims 1-18.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1-2, and 14-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Smith et al. (US 20140379647 A1) in view of Garimella et al. (US 20070204120 A1).

	As per claim 1, Smith teaches a method for synchronizing a local file system (LFS) and a 2remote file system (RFS), said RFS being located geographically remotely from 3said LFS, said method comprising (Smith, fig. 1, par. [0017], [0050], Systems and methods for maintaining and updating shadows of the local file system in a synchronization client that can communicate with a synchronization server and/or a host server of a cloud-based collaboration and storage service or platform. Where the synchronization includes the synchronization remote file system and the local file system. The remote file system is inherent to use a remote protocol to remotely access the remote file 2system. The remote file system can be located in a different location from the local file system as illustrate in fig. 1. It is also inherent that remote files are not stored in the same folder/directory as the local files):
	4comparing information indicative of a state of said LFS with information indicative of 5a state of said RFS to identify differences between said LFS and said RFS at a 6particular time (Smith, par. [0050], [0164], “On both the remote cloud-based platform and the local storage, the process for item change generation in some embodiments, is to obtain a set of dirty items and to then difference the new state of those items against their last known state, which is stored in a reference snapshot inside the filesystem scanner. … On startup, both sides can be initialized with an event marking the root folder as recursively dirty in some embodiments” Where remote cloud-based platform has the RFS files, and the local storage has the LFS files. The new state is interpreted as the information indicative of the5the state of said RFS. The last known state is interpreted as the information indicative of the state of said LFS. The on startup is interpreted as the particular time. The identified difference of the set of dirty items is interpreted as the differences between said LFS and said RFS); 
	7generating events of a first type based at least in part on said identified differences 8between said LFS and said RFS at said particular time, said events of said first 9type being indicative of said differences (Smith, par. [0052]-[0054], “[0052] Generate a consistent snapshot” Wherein the consistent snapshot is interpreted as the events of a first type based at least in part on said identified differences between said LFS and said RFS at said particular time, said events of said first type being indicative of said differences. Where consistent is the first type and the snapshot is the event herein); 
	10obtaining events of a second type based at least in part on changes made to said LFS 11and said RFS by a user (Smith, par. [0054], [0060], “On the local storage or device, a snapshot can be built by walking or traversing the directory and recording all entries. If there are no dirty folders added to the queue for a certain period of time (e.g., ˜100 ms), the snapshot can be called consistent. If there is a new file system notification, a snapshot can be built for that notification, and a new snapshot is built by merging the snapshot for the dirty folder on top of the original snapshot.” Where the new snapshot is interpreted as the obtaining events of the second type based at least in part on changes made to said LFS and said RFS by the user. The new is interpret as the second type of events, and the snapshot is interpreted as the event. Where the new file system notification is inherent to be at least in part on changes made to said LFS and said RFS by a user, see par. [0120]), 
	said events of said second type being indicative of said 12changes (Smith, par. [0054], the new snapshot is an indication of file changes identified), 
	13storing said events of said 14first type and said events of said second type (Smith, [0054], “If there are no dirty folders added to the queue for a certain period of time (e.g., ˜100 ms), the snapshot can be called consistent. If there is a new file system notification, a snapshot can be built for that notification, and a new snapshot is built by merging the snapshot for the dirty folder on top of the original snapshot.” Where the new snapshot is built by merging the snapshot for the dirty folder on top of the original snapshot is interpreted as storing said events of said 14first type and said events of said second type. Built a snapshot is inherent to store the event the comprise the snapshot), 
	said events of said first type and 15said events of said second type being associated with file system objects of at 16least one of said LFS and said RFS (Smith, par. [0054], “a new file system notification” Where the new file system notification is interpreted as the file system objects of at 16least one of said LFS and said RFS. The new file system notification is related with the snapshots); 
generating file system operations from said events of said first type and said 20events of said second type based at least in part on said prioritization of 21said events of said first type and said events of said second type (Smith, par. [0071]-[0072], [0180], “detecting that a folder on a filesystem has been changed, generating a new snapshot of the filesystem that is consistent” The detection of the change on the filesystem folder and the generation of the new snapshot of the filesystem that is consistent are interpreted as the generating file system operations from said events of said first type and said events of said second type based at least in part on said prioritization of said events of said first type and said events of said second type); and 
	22performing a subset of said file system operations to facilitate synchronization of said LFS and said RFS (Smith, fig. 3B, par. [0137]-[0138], “The folders 342 can have more than one levels of hierarchy including, for example, parent/ascendant folder(s), child/descendant folder(s) or subfolder(s), and/or sibling folder(s). A person having ordinary skill in the art will understand that terminologies describing the hierarchy of the folders are used in a relative sense” Where the subfolder(s) is interpreted as the subset of said file system operations to facilitate synchronization of said LFS and said RFS).
	However, it is noted that the prior art of Smith does not explicitly teach “prioritizing said events based on whether said events are events of said first type or events of said second type;”
	On the other hand, in the same field of endeavor, Garimella teaches prioritizing said events based on whether said events are events of said first type or 18events of said second type (Garimella, fig. 1, par. [0036]-[0039], “Therefore allowing tape backups to be prioritized over subsequent snapshot backups. … The type of backup (e.g. snapshot only, tape only or snapshot and tape)” Where the type of backup tape only is interpreted as the said events are events of said first type. Where the backup is the event and the tape are the type. The snapshot backups are interpreted as the events of said second type. It is also noted that Smith, par. [0065]-[0067], “It can do this by checking each change against a snapshot of the monitored filesystem to see if the new state brought about by the change is consistent with the rest of the filesystem. If it is, the change can be passed on to the rest of the filter pipeline and the snapshot can be updated to reflect the change. Otherwise, the change can be buffered until another item change alters the snapshot in such a way as to make the buffered change consistent.” Where the snapshot herein interpreted as the said events is being prioritizing based on consistent type of change where consistent is interpreted as the first type. Therefore, the snapshot is being prioritizing when the snapshot is consistent);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Garimella that teaches managing storage space for snapshot backups into Smith that teaches maintaining and updating file system shadows by a synchronization client of a cloud-based platform. Additionally, this give the advanced to priority events thru out of the synchronization process.
	The motivation for doing so would be to greatly reducing the overhead required to operate a snapshot backup (Garimella par. [0005]).

	As per claim 2, Smith teaches wherein said step of prioritizing said events of said 14first type and said events of said second type 2includes: 	3defining a plurality of service classes (Smith, fig. 5:519, [0151]-[0152], “Table 516 shows the action log entries created from the events stored in the file table 511. … The data field 519 can identify the type of action/event (e.g., rename, upload, edit, comment, share, send, download, etc.).” Where the table has a field called data. The data filed define the groups/classes/types of actions/events that can be take in the table. Where the action/event (e.g., rename, upload, edit, comment, share, send, download, etc.) is interpreted as the plurality of service classes); 
	4assigning a priority to each of said service classes (Smith, fig. 5:520, par. [0151]-[0152], “The revision identifier 520 can be used by remote clients to resolve conflicts in view of potentially conflicting events/transactions. For example, if a file is re-named twice and both events are synchronized/updated at a remote client, the client can use the rename event associated with the latest revision ID to make the necessary updates. This can ensure that the client is updated with the most current change regardless of when the events are read from the queue. Thus, even if the two rename events are writing to the queue for the client out of order, the client can still make the ‘correct’ update using the revision ID in case of conflicting changes.” Where the revision ID is interpreted as the priority to each of said service classes as describe above is used to prioritize updates); and 
	5assigning said events of said first type to one of said service classes and assigning said events of said second type to a different one of said service classes (Smith, fig. 5:516, par. [0151], “a file is re-named twice and both events are synchronized/updated at a remote client, the client can use the rename event associated with the latest revision ID to make the necessary updates.” Wherein the client can use the rename event associated with the latest revision ID to make the necessary updates is interpreted as the assigning said events of said first type to one of said service classes and assigning said events of said second type to a different one of said service class. Once the rename is one of the classes identified and is being used by the client to rename the event associated with the latest revision).  

	As per claim 14, Smith teaches wherein: 2said step of generating events of said first type includes storing steady-state sync 3(SSS) events generated in response to changes being made by said user to at 4least one of said LFS and said RFS (Smith, par. [0083], teaches “Raw events are produced by the local file system scanner by ordering the item changes and producing a set of executable actions like create, delete, etc.”, where the producing a set of executable actions like create, delete, etc. is interpreted as the generating steady-state sync (SSS) events, and the changes is interpreted to be done by the client in a local file system, where the client is interpreted as the user, and the Raw events are produced is interpreted to be storing); 
	5said step of comparing said information includes initiating a rescan synchronization 6(RS) process and storing RS events to be applied to at least one of said LFS and 7said RFS responsive to said rescan synchronization process 8comparing respective metadata snapshots of portions of said LFS and said RFS (Smith, par. [0082], teaches “if the change is for a deleted folder, the re-orderer 650 can check the snapshot to see that the folder does not contain any children”, the re-orderer is interpreted as rescan synchronization (RS) process, the deleted folder is interpreted as the storing RS events, the snapshot is interpreted as the metadata snapshots 6 of portions of said LFS and said RFS, and the RS events is interpreted to being storing in a memory); 
	9and 10said step of prioritizing said events includes making said SSS events a higher priority 11than said RS events (Smith, par. [0083], teaches “a sync event queue manager that places sync events on a sync event queue for serialized execution” and “The execution controller 675 can have a list based or priority based implementation. For example, in the list based implementation, the next event candidate is checked against the items that are in progress and if the item already has an in progress sync event, the next event candidate is skipped.”, where the sync event queue for serialized is interpreted as the step of prioritizing said events, the item already has an in progress sync event is interpreted as RS events, and the item that does not have an in progress sync event is interpreted as the SSS events).

	As per claim 15, Smith teaches wherein: 2said step of obtaining said events of said second type includes generating local SSS 3events in response to changes made to said LFS by said user (Smith, fig. 8, and  par. [0017], teaches “generating the synchronization event for the change to the item that is immediately reversed based on the difference to bring a remote file system in synchronization with the local file system” where the generating is interpreted to be executing from a client, and the client is interpreted as the user, where the local file system is interpreted as the LFS); 
	4said step of obtaining said events of said second type includes receiving a plurality of 5remote SSS events, each of said remote SSS events being indicative of at least 6one change to said RFS (Smith, fig. 1, and par. [0026], teaches a cloud storage platform sending changes or updates to remote synchronization clients which events that occurred via the platform hosted by the server, where the remote synchronization clients is interpreted to being receiving a plurality of remote SSS events, and the cloud storage platform sending changes or updates is interpreted to comprise of indicative of at least one change to said RFS); and 
	7said step of prioritizing said events includes making at least one of said local SSS 8 events and said remote SSS events a higher priority than said RS events (Smith, par. [0065], teaches the data structures can require a lock, which can prevent the executors and the monitor thread from executing simultaneously. Where the data structures is interpreted as the at least one of said local SSS events and said remote SSS events, the lock is interpreted as the 6 higher 6 priority, the monitor thread is interpreted to comprise of RS events, and using a lock to prevent executions is interpreted as making an event be high priority for execution).  

	As per claim 16, Smith teaches further comprising storing a last valid 2synchronization record each time one of said file system objects is successfully synchronized (Smith, fig.4, and par. [0056], teaches “The synchronization client can maintain four separate file system shadows of each monitored file system”, where the file system shadows is interpreted as the last valid synchronization record, the each monitored file system is interpreted as the each time one of said file system objects is successfully synchronized, is interpreted here that every time the file system finish the scan monitoring procedure, it gets syncs the changes found with the other file systems, and maintain is interpreted as storing the last valid sync (LVS)).

	As per claim 17, Smith teaches wherein: 2said last valid synchronization record is stored in a files table when said successfully 3synchronized file system object is a file (Smith, fig. 4, and par. [0056], teaches “the legacy ShadowltemStore”, where the legacy ShadowltemStore is interpreted as the files table, and the ShadowltemStore is interpreted to comprise a plurality of file synchronized); and 
	4said last valid synchronization record is stored in a folders table when said 5successfully synchronized file system object is a folder (Smith, fig. 3A, par. [0055], and par. [0062], teaches “a folder is synchronized when all items (e.g., folders and files) under the folder are synchronized.”).  

6.	Claims 3-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Smith et al. (US 20140379647 A1) in view of Garimella et al. (US 20070204120 A1) in further view of Whaley et al. (US 20150186668 A1).
As per claim 3, Smith, and Garimella teach all the limitations as discussed in claim 2 above.  
	However, it is noted that the combination of the prior art of Smith, and Garimella do not explicitly teach “wherein: said step of assigning said priority to each of said service classes includes assigning a quota of synchronization resources to each of said service classes; and said step of generating file system operations from said events of said first type and said events of said second type includes generating file system operations for each of said services classes according to said assigned quota.”
	On the other hand, in the same field of endeavor, Whaley teaches wherein said step of prioritizing said events of said 14first type and said events of said second type 2includes: 3defining a plurality of service classes (Smith, fig. 5:519, [0151]-[0152], “Table 516 shows the action log entries created from the events stored in the file table 511. … The data field 519 can identify the type of action/event (e.g., rename, upload, edit, comment, share, send, download, etc.).” Where the table has a field called data. The data filed define the groups/classes/types of actions/events that can be take in the table. Where the action/event (e.g., rename, upload, edit, comment, share, send, download, etc.) is interpreted as the plurality of service classes); 
	4assigning a priority to each of said service classes (Smith, fig. 5:520, par. [0151]-[0152], “The revision identifier 520 can be used by remote clients to resolve conflicts in view of potentially conflicting events/transactions. For example, if a file is re-named twice and both events are synchronized/updated at a remote client, the client can use the rename event associated with the latest revision ID to make the necessary updates. This can ensure that the client is updated with the most current change regardless of when the events are read from the queue. Thus, even if the two rename events are writing to the queue for the client out of order, the client can still make the ‘correct’ update using the revision ID in case of conflicting changes.” Where the revision ID is interpreted as the priority to each of said service classes as describe above is used to prioritize updates); and 
	5assigning said events of said first type to one of said service classes and assigning said events of said second type to a different one of said service classes (Smith, fig. 5:516, par. [0151], “a file is re-named twice and both events are synchronized/updated at a remote client, the client can use the rename event associated with the latest revision ID to make the necessary updates.” Wherein the client can use the rename event associated with the latest revision ID to make the necessary updates is interpreted as the assigning said events of said first type to one of said service classes and assigning said events of said second type to a different one of said service class. Once the rename is one of the classes identified and is being used by the client to rename the event associated with the latest revision).   3
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Whaley that teaches a synchronization server that verifies access to the volume by the first client and includes the commit record in a change set containing a set of commit records associated with the volume into the combination of Smith that teaches maintaining and updating file system shadows by a synchronization client of a cloud-based platform, and Garimella that teaches managing storage space for snapshot. Additionally, this give the advanced to priority events thru out of the synchronization process.
The motivation for doing so would be facilitated by securing both the storage of data on the remote storage mechanisms and the transmission of the data between the remote storage mechanisms and network-enabled electronic devices (Whaley par. [0009]).

As per claim 4, Smith, and Garimella teach all the limitations as discussed in claim 3 above.  
Additionally, Smith teaches wherein said step of assigning said quota of 2synchronization resources to each of said service classes includes assigning a quota of processor time (Smith, fig. 8, par. [0080], [0164]-[0165], [0169], “If there are no dirty folders added to the queue for a settle time (e.g., 100 ms)” where the settle time is interpreted as the assigning the quota of processor time).  

As per claim 5, Smith, and Garimella teach all the limitations as discussed in claim 3 above.  
Additionally, Smith teaches wherein said step of assigning said quota of 2synchronization resources to each of said service classes includes assigning a number of events 3to process during said step of generating file system operations (Smith, fig. 8, par. [0080], [0164]-[0165], [0169], “In some embodiments, a snapshot can be built or generated by walking or traversing the directory (or dirty folder tree) and recording all entries. If there are no dirty folders added to the queue for a settle time (e.g., 100 ms), the snapshot is called consistent. If there is a new file system notification, a snapshot is built for that notification, and a new snapshot is built by merging the snapshot for the dirty folder on top of the original snapshot.” Where the walking or traversing the directory (or dirty folder tree) and recording all entries is interpreted as the assigning a number of events 3to process during said step of generating file system operations once walking, traversing and recording all can be considered as events that would occur during the settle time).

7.	Claims 6-7, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Smith et al. (US 20140379647 A1) in view of Garimella et al. (US 20070204120 A1) in further view of Zhao et al. (US 2010/0265823 A1).

As per claim 6, Smith and Garimella teach all the limitations as discussed in claim 2 above.
	However, it is noted that the combination of the prior art of Smith and Garimella do not explicitly teach “wherein said step of defining said plurality of service classes includes defining each of said service classes based on a type of event.”
	On the other hand, in the same field of endeavor, Zhao teaches wherein said step of defining said plurality of 2service classes includes defining each of said service classes based on a type of event (Zhao, par. [0023], “the second portion of the QCI indicate a change (increase or decrease) of more than one performance characteristic.”, Where the QCI is interpreted as the service classes, and the a change (increase or decrease) of more than one performance characteristic is interpreted as the defining each of said service classes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhao that teaches a method to prioritizing bits and creating a file system operations based in one or more priority into the combination of Smith that teaches maintaining and updating file system shadows by a synchronization client of a cloud-based platform, and Garimella that teaches managing storage space for snapshot backups. Additionally, this give the advanced to priority events thru out of the synchronization process.
The motivation for doing so would have the same file content in a record in both storage location locally and remotely, which would provide enhancement to file system services such as real time synchronization that were not possible previously (Zhao par.
[0003]).

As per claim 7, Smith and Garimella teach all the limitations as discussed in claim 2 above.
	Additionally, Smith teaches said step of obtaining said events of said second type includes generating steady-state 3sync (SSS) events in response to changes being made by a user to at least one of 4said LFS and said RFS (Smith, par. [0083], teaches “Raw events are produced by the local file system scanner by ordering the item changes and producing a set of executable actions like create, delete, etc.”, where the producing a set of executable actions like create, delete, etc. is interpreted as the generating steady-state sync (SSS) events, and the changes is interpreted to be done by the client in a local file system, where the client is interpreted as the user); and 
	5said step of assigning each of said events of said first type and said events of said 6second type to one of said service classes includes assigning said SSS events to a 7first service class having a first priority (Smith, par. [0083], teaches “The raw events are processed by the event filter pipeline 660 into sync events that can be executed directly on the opposite file system (i.e., the cloud-based platform file system).”, where the raw events are processed is interpreted as the assigning said SSS events, the event filter pipeline is interpreted as the first service class, and the executed directly on the opposite file system is interpreted as the first priority).

As per claim 13, Smith and Garimella teach all the limitations as discussed in claim 2 above.
	Additionally, Zhao teaches wherein said step of generating file system 2operations further includes: 3receiving a first event assigned to a first service class having a first priority (Zhao, par [0017], and par. [0049], teaches receive a request to establish a service data flow, where the request is interpreted to comprise the first event assigned to a first service class having a first priority, See table 1); 
	4searching said events assigned to a different service class having a different priority (Zhao, par [0035], teaches defining the number of delta changes, defining the number of delta changes comprise search for changes in all QCI, where the QCI can have different priority, where the all QCI is interpreted as the different service class, and the defining the number of delta changes is interpreted to comprise a plurality of searches, and the changes is interpreted as the events); 
	5identifying a second event assigned to said different service class that is related to 6said first event (Zhao, par [0050], teaches “determining a sense of change in at least one of a priority rate designated by the QCI, the sense of change is to be associated with the service data flow”. Where the sense of change is interpreted to comprise of the second event, and the service data flow is interpreted to comprise of a plurality of change to include the first change. Where the QCI is interpreted as the service class, and the change is interpreted as event, and the determining is interpreted as the identifying); and 
	7generating file system operations based on said first event and said second event (Zhao, par [0050], teaches “sending a request to establish a service data flow treatment for the service data flow”, where the service data flow treatment is interpreted as the generating file system operations based on said first event and said second event).

8.	Claims 8-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Smith et al. (US 20140379647 A1) in view of Garimella et al. (US 20070204120 A1) in further view of Zhao et al. (US 20100265823 A1) still in further view of Anderson et al. (US 20060004765 A1).
	
As per claim 8, Smith, Garimella, and Zhao teach all the limitations as discussed in claim 7 above.
	Additionally, Zhao teaches said step of prioritizing said events includes assigning said RS events to a second 10service class having a lower priority than said first service class (Zhao, par. [0017], teaches a class identified as class number 2 with lower prior than class identified as class number 1, where the class identified as class number 2 is interpreted as the second service class, the class identified as class number 1 is interpreted as the first service class, and the class identified as class number 2 is interpreted to comprise a plurality of RS events).
	However, it is noted that the combination of the prior art of Smith, Garimella and Zhao do not explicitly teach “further comprising: obtaining a metadata snapshot of at least a portion of said RFS; obtaining a metadata snapshot of a corresponding portion of said LFS; wherein said step of comparing said information includes comparing said snapshots to detect differences between said LFS and RFS; said step of generating said events of said first type includes generating rescan synchronization (RS) events based on said differences;”
	On the other hand, in the same field of endeavor, Anderson teaches 3 further comprising: 2obtaining a metadata snapshot of at least a portion of said RFS (Anderson, fig. 1, and par. [0054], teaches “Stored on SAN disk 118, are caches and replicas, collectively called local copies, of file system objects obtained from a plurality of remote sources 122.” Where the caches and replicas is interpreted as the metadata snapshot, and the file system objects obtained from a plurality of remote sources as the RFS, and stored is interpreted to being storing received metadata snapshot); 
	3obtaining a metadata snapshot of a corresponding portion of said LFS (Anderson, fig. 1, and par. [0054], teaches “DST 124 maintains local copies of remote file system directory and file contents by initializing and updating copies after modifications occur.” Where the maintains local copies of remote file system directory and file contents is interpreted as the generating a metadata snapshot of a corresponding portion of said LFS); and 
	4wherein 5said step of comparing said information includes comparing said snapshots to detect 6differences between said LFS and RFS (Anderson, fig. 1, and par. [0054], teaches “DST 124 determines if the requested object is present, namely available as a local copy in cache or replica storage” is interpreted that to determine if the requested object is present on the local copy the system need to compare the remote files system source files with the local file system source, and to determine if the object is present is interpreted as to detect differences between said LFS and RFS); 
	7said step of generating said events of said first type includes generating rescan 8synchronization (RS) events based on said differences (Anderson, fig. 1, and par. [0054], teaches “If the requested data is invalid or not present, DST 124 fetches the requested file system object from remote source 122.”, where the fetches is interpreted as the generating rescan synchronization , and the requested data is interpreted as the events based on said differences);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Anderson that teaches a remote data caching and replication by local copy maintenance of remote data within a SAN file system into the combination of Smith that teaches maintaining and updating file system shadows by a synchronization client of a cloud-based platform, Garimella that teaches managing storage space for snapshot backups, and Zhao that teaches a method to prioritizing bits and creating a file system operations based in one or more priority. Additionally, this give the advanced to priority events thru out of the synchronization process.
The motivation for doing so would to ensure data availability and authenticity (Anderson par. [0005]).

As per claim 9, Smith, Garimella, and Zhao teach all the limitations as discussed in claim 8 above.
Additionally, Zhao teaches further comprising additionally 2prioritizing said events assigned to at least one of said first service class and said second service 3class (Zhao, par [0037], teaches the network node ignore the second portion of the quality service class identifier and treat the service data flow based on the first portion of the quality service class identifier alone, where the first and second portion is interpreted as events, the quality service class identifier is interpreted as the service class, the ignore the second portion to treat the first portion alone is interpreted as prioritizing, and the network is interpreted to comprise of admissions).

As per claim 10, Smith, Garimella, and Zhao teach all the limitations as discussed in claim 9 above.
Additionally, Zhao teaches wherein said step of additionally prioritizing said 2events includes additionally prioritizing said events based on at least one attribute of said file 3system objects associated with said events (Zhao, par [0023], teaches  a method to prioritize packets where two bits in the octet refer to the priority characteristic relate to the potential priority change, where the characteristic is interpreted as the least one attribute, the change is interpreted as the event, and packets are interpreted as the objects).


9.	Claims 11-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Smith et al. (US 20140379647 A1) in view of Garimella et al. (US 20070204120 A1) in further view of Anderson et al. (US 20060004765 A1).

As per claim 11, Garimella teach all the limitations as discussed in claim 2 above.
However, it is noted that the combination of the prior art of Smith, and Garimella do not explicitly teach “wherein said step of defining said plurality of service classes includes defining each of said service classes based on at least one attribute of said file system objects.”
On the other hand, in the same field of endeavor, Anderson teaches 3 wherein said step of defining said plurality of 2service classes includes defining each of said service classes based on at least one attribute of said file system objects (Anderson, par. [0071], teaches “consistency policies are enabled based on file system object attributes”, where the consistency policies is interpreted as the service classes, and the enabled is interpreted as defining). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Anderson that teaches a remote data caching and replication by local copy maintenance of remote data within a SAN file system into the combination of Smith that teaches maintaining and updating file system shadows by a synchronization client of a cloud-based platform, and Garimella that teaches managing storage space for snapshot backups. Additionally, this give the advanced to priority events thru out of the synchronization process.
The motivation for doing so would to ensure data availability and authenticity (Anderson par. [0005]).

As per claim 12, Smith, and Garimella teach all the limitations as discussed in claim 11 above.
Additionally, Anderson teaches wherein said attribute is selected from the group 2consisting of file type, last modified time, ownership, and size (Anderson, par. [0071], teaches “consistency policies are enabled based on file system object attributes, for example, name and size.”  Where the name and size is interpreted as the group consisting of file type, last modified time, ownership, and size).  

10.	Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Smith et al. (US 20140379647 A1) in view of Zhao et al. (US 20100265823 A1) in further view of Anderson et al. (US 20060004765 A1).

	As per claim 18, Smith teaches A local file storage system operative to synchronize a local file 2system (LFS) and a remote file system (RFS) stored on a remote file storage system that is 3located geographically remotely from said local file storage system, said local file storage system 4comprising (Smith, par. [0017], Systems and methods for maintaining and updating shadows of the local file system in a synchronization client that can communicate with a synchronization server and/or a host server of a cloud-based collaboration and storage service or platform. Where the synchronization includes the synchronization remote file system and the local file system. The remote file system is inherent to use a remote protocol to remotely access the remote file 2system. It is also inherent that remote files are not stored in the same folder/directory as the local files. The remote file system can be located in a different location from the local file system as illustrate in fig. 1. It is also inherent that remote files are not stored in the same folder/directory as the local files): 
	5a hardware processor configured to execute code, said code including a set of native 6instructions configured to cause a corresponding set of operations when executed 7by said hardware processor (Smith, figs. 1, 8A, 12, par. [0183]-[0185], “The machine can be a server computer, a client computer, a personal computer (PC), a user device, a tablet, a phablet, a laptop computer, a set-top box (STB), a personal digital assistant (PDA), a thin-client device, a cellular telephone, an iPhone, an iPad, a Blackberry, a processor, a telephone, a web appliance, a network router, switch or bridge, a console, a hand-held console, a (hand-held) gaming device, a music player, any portable, mobile, hand-held device, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine.”  set of instructions is interpreted as the set of native instructions. The server computer has a hardware processor configured to execute code); 
	8memory storing said code (Smith, fig. 8A, par. [0185], [0189], “computer-readable (storage) media include, but are not limited to, recordable type media such as volatile and non-volatile memory devices, floppy and other removable disks, hard disk drives, optical disks (e.g., Compact Disk Read-Only Memory (CD ROMS), Digital Versatile Disks, (DVDs), etc.), among others, and transmission type media such as digital and analog communication links.” The computer-readable (storage) media is interpreted as the memory storing said code) and 
	at least one database including 9events of a first type and a second type indicative of differences between said LFS 10and said RFS (Smith, par. [0050]-[0054], [0164], “On both the remote cloud-based platform and the local storage …” Where remote cloud-based platform and the local storage are databases. Further, “Generate a consistent snapshot … new snapshot” Wherein the consistent snapshot is interpreted as to including 9events of a first type. Where second type indicative of differences between said LFS 10and said RFS. See also par. [0060], [0120]), 
	said events being associated with file system objects of at least one 11of said LFS and said RFS (Smith, par. [0054], “a new file system notification” Where the new file system notification is interpreted as the file system objects of at 16least one of said LFS and said RFS. The new file system notification is related with the snapshots); 
	12a state-based synchronizer including 13a first subset of said set of native instructions configured to compare information 14indicative of a state of said LFS with information indicative of a state of said 15RFS to identify differences between said LFS and said RFS at a particular 16time (Smith, par. [0072], “the item change ordering, raw events can be produced by diffing the new item state in the item change against the old state in the re-orderer's snapshot (i.e., comparing the new item state with the old state to determine how and whether the two items differ).” Wherein the diffing function is a state-based synchronizer. The new item state is interpreted as the first subset of said set of native instructions. Further, par. [0050], [0164], “On both the remote cloud-based platform and the local storage, the process for item change generation in some embodiments, is to obtain a set of dirty items and to then difference the new state of those items against their last known state, which is stored in a reference snapshot inside the filesystem scanner. … On startup, both sides can be initialized with an event marking the root folder as recursively dirty in some embodiments” Where remote cloud-based platform has the RFS files, and the local storage has the LFS files. The new state is interpreted as the information indicative of the5the state of said RFS. The last known state is interpreted as the information indicative of the state of said LFS. The on startup is interpreted as the particular time. The identified difference of the set of dirty items is interpreted as the differences between said LFS and said RFS. Furthermore, par. [0064], “An example pseudo code for building item change events from a pair of snapshots” Where the pseudo code for building item change events from a pair of snapshots is interpreted as the first subset of said set of native instructions), and 
	17a second subset of said set of native instructions (Smith, par. [0063], “An example pseudo code for building a snapshot of the file system at a point in time.” Where the pseudo code for building a snapshot of the file system at a point in time is interpreted as the first subset of said set of native instructions) configured to generate said 18events of said first type based at least in part on said identified differences 19between said LFS and said RFS at said particular time, said events of said first 20type being indicative of said differences (Smith, par. [0052]-[0054], [0063], “[0052] Generate a consistent snapshot” Wherein the consistent snapshot is interpreted as the generate said 18events of said first type based at least in part on said identified differences 19between said LFS and said RFS at said particular time, said events of said first 20type being indicative of said differences. The consistent snapshot is interpreted to be generate based at least in part on said identified differences 19between said LFS and said RFS at said particular time, said events of said first 20type being indicative of said differences); 6 of 10App. Serial No.: 17/161,623 Atty. Docket No.: 0143-018P1C2 
	21a real-time synchronizer (Smith, par. [0121], [0128], “Activities which trigger real time notifications can include, by way of example but not limitation, adding, deleting, or modifying collaborators in the workspace, uploading, downloading, adding, deleting a work item in the workspace, creating a discussion topic in the workspace.” Where the activities which trigger real time notifications is interpreted as the real-time synchronizer) including a third subset of said set of native instructions 22configured to obtain said events of said second type based at least in part on 23changes made to said LFS and said RFS by a user (Smith, par. [0054], [0060], “On the local storage or device, a snapshot can be built by walking or traversing the directory and recording all entries. If there are no dirty folders added to the queue for a certain period of time (e.g., ˜100 ms), the snapshot can be called consistent. If there is a new file system notification, a snapshot can be built for that notification, and a new snapshot is built by merging the snapshot for the dirty folder on top of the original snapshot.” Where the new snapshot is interpreted as the obtaining events of the second type based at least in part on changes made to said LFS and said RFS by the user. The new is interpret as the second type of events, and the snapshot is interpreted as the event. Where the new file system notification is inherent to be at least in part on changes made to said LFS and said RFS by a user. Where the walking or traversing is interpreted as the third subset of said set of native instructions, see par. [0120]), 
	said events of said second type 24being indicative of said changes (Smith, par. [0054], the new snapshot is an indication of file changes identified); 
	25an event processor including a fourth subset of said set of native instructions (Smith, par. [0066]-[0069], “determine if the change is consistent with the existing snapshot”) Where the determine is interpreted to have the fourth subset of said set of native instructions, for example, an instruction to deleted folder, the snapshot is checked to see that the folder does not contain any children.) 26configured to generate file system operations from said events of 27said first type and said events of said second type based at least in part on a 28prioritization of said events of said first type and said events of said second type (Smith, par. [0071]-[0072], [0180], “detecting that a folder on a filesystem has been changed, generating a new snapshot of the filesystem that is consistent” The detection of the change on the filesystem folder and the generation of the new snapshot of the filesystem that is consistent are interpreted as the generating file system operations from said events of said first type and said events of said second type based at least in part on said prioritization of said events of said first type and said events of said second type. Where the consistent filesystem in snapshot has prioritization);
	However, it is noted that the prior art of Smith does not explicitly teach “an admissions controller including a fifth subset of said set of native instructions configured to prioritize said events of said first type and said events of said second type and to provide said events to said event processor based at least in part on said priority;”
	On the other hand, in the same field of endeavor, Zhao teaches an admissions controller including a fifth subset of said set of native instructions 30configured to prioritize said events of said first type and said events of 31said second type and to provide said events to said event processor based at least 32in part on said priority (Zhao, par. Par. [0017] - [0024], teaches a method bound the priority of values, and defining the differences to apply for one or more QCI characteristics, where to bound the priority of values is interpreted as the prioritizing, where the values are interpreted as values corresponding to events, and the defining the differences to apply for one or more QCI characteristics is interpreted as the provide said events to said event processor based at least in part on said priority. The computer instructions data is defining the differences is interpreted as the fifth subset of said set of native instructions);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhao that teaches a method to prioritizing bits and creating a file system operation based in one or more priority into Smith that teaches maintaining and updating file system shadows by a synchronization client of a cloud-based platform. Additionally, this give the advanced to priority events thru out of the synchronization process.
The motivation for doing so would have the same file content in a record in both storage location locally and remotely, which would provide enhancement to file system services such as real time synchronization that were not possible previously (Zhao par.
[0003]).
	However, it is noted that the combination of the prior art of Smith, and Zhao do not explicitly teach “an operations handler including a sixth subset of said set of native instructions configured to cause a subset of said file system operations to be applied to at least one of said LFS and said RFS to facilitate synchronization of said LFS and said RFS.”
	On the other hand, in the same field of endeavor, Anderson teaches an operations handler including a sixth subset of said set of native instructions 34configured  to cause a subset of said file system operations to be applied 35to at least one of said LFS and said RFS to facilitate synchronization of said LFS 36and said RFS (Anderson, par. [0066], teaches “Consistency guarantees from MDS 300 are also used to synchronize clients using byte range and open locks”, where the using byte range and open locks is interpreted as way to facilitate synchronization of said LFS and said RFS. The sixth subset of said set of native instructions herein is interpreted as the instructions that sets the byte range and open locks. The clients are interpreted to have subset of said file system operations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Anderson that teaches a remote data caching and replication by local copy maintenance of remote data within a SAN file system into the combination of Smith that teaches maintaining and updating file system shadows by a synchronization client of a cloud-based platform, and Zhao that teaches a method to prioritizing bits and creating a file system operations based in one or more priority. Additionally, this give the advanced to priority events thru out of the synchronization process.
The motivation for doing so would to ensure data availability and authenticity (Anderson par. [0005]).

Prior Art of Record
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bayapunen et al. (US 20160203013 A1), teaches maintaining application consistent snapshots in a virtualization environment.
Wijayaratne et al. (US 20140040197 A1), teaches synchronizing a file system (FS) and a remote file system (RFS) includes monitoring the FS for FS events, generating FS event records, receiving RFS event records of RFS events, generating file system operations (FSOs) based on the FS and RFS event records, and communicating the FSOs to the FS and RFS to synchronize them.

Response to Arguments
12.	Applicant’s arguments filed 04/27/2022, with respect to objections of claims 1, 3-5, and 14 have been fully considered and are persuasive. It is respectfully noted the amendments made to claims overcome the objections (Applicant arguments, page 8). For this reason, the objections of record are withdrawn.
	
	Applicant’s arguments filed 04/27/2022, with respect to the U.S.C. § 112 rejections have been fully considered and are persuasive. It is respectfully noted that the Applicant clarification of the limitations on claims (Applicant arguments, page 8). Further, the amendments made to claims and the Applicant clarification had convinced the Examiner that the 35 U.S.C. § 112(b) rejection is overcome, and for this reason the 35 U.S.C. § 112(b) rejection of record is withdrawn.

	Applicant's arguments, filed on 04/27/2022 with respect to the rejection of claims 1-18 under 35 U.S.C. §103 (Applicant’s arguments, pages 8-10), have been fully considered and are not persuasive. Therefore, the rejection has been maintained and see the reasons below. 

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).

	Applicant is merely arguing in claim 1 the newly added limitations in the claim that were not previously presented. The examiner respectfully disagrees. Please see the corresponding section of the rejection above. In the other hand also the newly added limitations are not being teach by any of the previous presented prior arts. The prior art that teaches the limitation “prioritizing said events based on whether said events are events of said first type or events of said second type;” is Garimella et al (US 20070204120 A1). Therefore, the 35 U.S.C. §103 rejection is upheld on claims 1-17.

	Applicant is merely arguing in claim 18 a limitation with several new elements with modified the scope of the limitation. The newly added elements to the limitations in the claim was not previously presented the newly add elements change the scope of the limitation.  The examiner respectfully disagrees. The rejection of the newly recited elements of the limitation is disclosed by the previous presented prior art. Please see the corresponding section of the rejection above. 
	 
Applicant’s remaining arguments with respect to the independent claims, and the claims that depend therefrom, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168